Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 9-19 & 21-30 are allowable. The restriction requirement between species A-D, as set forth in the Office action mailed on 6-2-20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6-2-20 is hereby withdrawn.  Claims 2, 5-6, 10, 12, 15-19, 23 & 25-26, directed to species B, C & D are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Hung-Wei Tsai on 3-10-21.

The application has been amended as follows: 
   -Please ENTER Examiner’s Amendment filed 3-10-21.pdf as attached herewith.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-Claims 1-7, 9-19 & 21-30 are allowable because the applicant’s argument filed 12-14-20 is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in each independent claim as following: 

Independent Claim 1.	(Currently Amended) 
A method of wireless communication performed by a wireless node, comprising:
measuring a reference signal (RS) on a first group of RS resource sets, wherein each RS resource set in the first group of RS resource sets is associated with a different 
detecting interference on a first RS resource set in the first group of RS resource sets based at least in part on measuring the RS, wherein the first RS resource set is associated with a first set of wireless nodes; and
measuring an RS on a second group of RS resource sets based at least in part on detecting the interference, wherein the second group of RS resource sets is determined based at least in part on the first RS resource set, and wherein each RS resource set of the second group of RS resource sets is associated with a subset of the first set of wireless nodes, and a hierarchical relationship between the first group of RS resource sets and the second group of RS resource sets, associated with each RS resource set of the first group of RS resource sets, is indicated in a hierarchical RS configuration signaled to the wireless node.

Independent Claim 14. (Currently Amended)  
A method of wireless communication performed by a wireless node, comprising:
receiving a reference signal (RS) configuration that indicates a first RS resource set and a second RS resource set for transmission of RS, wherein the first RS resource set is included in a first group of RS resource sets to be used by multiple wireless nodes of a base station to transmit RSs, and wherein the second RS resource set is included in a second group of RS resource sets to be used by a subset of the multiple wireless nodes to transmit RSs;
transmitting a first RS on the first RS resource set; and
transmitting a second RS on the second RS resource set,
wherein a hierarchical relationship between the first RS resource set and the second RS resource set are indicated in the RS configuration signaled to the wireless node.

Independent Claim 28. (Currently Amended) 
A wireless node for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
measure a reference signal (RS) on a first group of RS resource sets, wherein each RS resource set in the first group of RS resource sets is associated with a different set of wireless nodes;
detect interference on a first RS resource set in the first group of RS resource sets based at least in part on measuring the RS, wherein the first RS resource set is associated with a first set of wireless nodes; and
measure an RS on a second group of RS resource sets based at least in part on detecting the interference, wherein the second group of RS resource sets is determined based at least in part on the first RS resource set, and wherein each RS resource set of the second group of RS resource sets is associated with a subset of the first set of wireless nodes, and a hierarchical relationship between the first group of RS resource sets and the second group of RS resource sets, associated with each RS resource set of the first group of RS resource sets, is indicated in a hierarchical RS configuration signaled to the wireless node.
Independent Claim 30. (Currently Amended) 
A wireless node for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
receive a reference signal (RS) configuration that indicates a first RS resource set and a second RS resource set for transmission of RS, wherein the first RS resource set is included in a first group of RS resource sets to be used by multiple wireless nodes of a base station to transmit RSs, and wherein the second RS resource set is included in a second group of RS resource sets to be used by a subset of the multiple wireless nodes to transmit RSs;
transmit a first RS on the first RS resource set; and
transmit a second RS on the second RS resource set,
wherein a hierarchical relationship between the first RS resource set and the second RS resource set are indicated in the RS configuration signaled to the wireless node.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464

/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464